DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is responsive to the amendments and response dated 9/13/21.  Claims 1, 3-9, and 11-15 are presented for examination.

Response to Arguments
2.    Applicant’s arguments, see page 6 of Applicant’s Remarks, filed 09/13/2021, with respect to the 35 USC 103 rejections of claims 1-15 have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the amendments remedy the previous issues.

Allowable Subject Matter
3.    Claims 1, 3-9, and 11-15, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Lee (US 2016031462) discloses as an object having the same gradation may be recognized as different brightness from person to person according to gradation of a background area, brightness of a display device may be adjusted in order to reduce the various types of glare in a particular environment. See paragraphs 63-64. Lee further teaches: the processor 130 adjusts an output luminance value of the display 110 based on the ambient illuminance sensed by the sensor 120 
Lee teaches that in response to the ambient illuminance satisfying a predetermined condition, the processor 130 may divide a screen into at least a first area and a second area based on an attribute of a content (e.g., gradation value or color value), and individually control an output luminance value of each of the divided areas. For example, the predetermined condition may include a case in which an ambient environment of a display is rapidly dropping from a bright environment to a dark environment below a threshold luminance (for example, 100 lux).......... The output luminance value of each area may include at least one of a maximum brightness value of a content, a maximum color value (e.g., gain) of the content, and an average brightness value of the content. See paragraph 74. According to Lee, the processor 130 may control the output luminance of each area individually so that the luminance of the information displayed in the first area reaches a target luminance value ahead of the luminance of the information displayed in the second area............ The processor 130 may vary a shape of a gamma curve applied to the first area and a shape of a gamma 
In contrast, Applicant's claimed invention provides a technique for controlling color temperature of an image according to color sense recognition character of a human corresponding to a surrounding illuminance.
The current application's claimed subject matter differs from the cited art in that, according to Applicant's technique, an operation is performed to identify a gain value for 
Additionally, the features of the explicitly claimed limitations of claims 1, 3-9 and 11-15 of the currently pending application only make sense when taken into account the claims as a whole, so therefore the limitations as cited/argued are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
09/16/2021